Exhibit 10.1

EXECUTION COPY

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT FILED WITH THE COMMISSION.

THE OMITTED PORTIONS ARE INDICATED BY [**].

FIRST OMNIBUS AMENDMENT TO

RECEIVABLES SALE AGREEMENT,

RECEIVABLES PURCHASE AGREEMENT AND

TRANSFER AND ADMINISTRATION AGREEMENT

THIS FIRST OMNIBUS AMENDMENT TO RECEIVABLES SALE AGREEMENT, RECEIVABLES PURCHASE
AGREEMENT AND TRANSFER AND ADMINISTRATION AGREEMENT, dated as of January 20,
2012 (this “Amendment”), is entered into by and among (i) UNITED STATIONERS
RECEIVABLES, LLC (the “SPV”), (ii) UNITED STATIONERS SUPPLY CO., as Originator
(the “Originator”), (iii) UNITED STATIONERS FINANCIAL SERVICES LLC, as Seller
(the “Seller”) and as Servicer (the “Servicer”) and (iv) BANK OF AMERICA,
NATIONAL ASSOCIATION, as an Alternate Investor (“Alternate Investor”) and Agent
(the “Agent”). Capitalized terms used and not otherwise defined herein are used
as defined in (i) the Transfer and Administration Agreement, including by
reference therein, dated as of March 3, 2009 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, the “Transfer
Agreement”), among the SPV, the Originator, the Seller, the Alternate Investors
party thereto, the Conduit Investors party thereto, the Class Agents party
thereto and the Agent, (ii) the Receivables Purchase Agreement, dated as of
March 3, 2009 (as amended, amended and restated, supplemented or otherwise
modified through the date hereof, the “Purchase Agreement”), by and between the
SPV as purchaser and the Seller, as seller, and (iii) the Receivables Sale
Agreement, dated as of March 3, 2009 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), by and between the Seller, as purchaser and the Originator, as
seller.

WHEREAS, the parties hereto desire to amend the Sale Agreement and the Transfer
Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to the Sale Agreement. Section 5.1(a) of the Sale Agreement
is hereby amended and restated in its entirety as follows:

“(a) Conduct of Business. The Originator shall carry on and conduct its
Distribution Business in the same manner as it is presently conducted and do all
things necessary to remain duly organized, validly existing and in good standing
as a corporation in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction where failure maintain
such authority would reasonably be expected to have a Material Adverse Effect
with respect to the Originator.”

SECTION 2. Amendment to the Purchase Agreement. Section 5.1(a) of the Purchase
Agreement is hereby amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

“(a) Conduct of Business. The Seller shall carry on and conduct its business in
the same manner and substantially in the same fields of enterprise as it is
presently conducted and do all things necessary to remain duly organized,
validly existing and in good standing as a domestic limited liability company in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction where failure maintain such authority would
reasonably be expected to have a Material Adverse Effect with respect to the
Seller.”

SECTION 3. Amendments to the Transfer Agreement. The following amendments are
made to the Transfer Agreement:

(a) The definition of “Alternate Rate” in Section 2.4 of the Transfer Agreement
is hereby amended and restated in its entirety as follows:

“Alternate Rate: For any Rate Period for any Portion of Investment, an interest
rate per annum equal to 0.50% per annum above the Offshore Rate for such Rate
Period; provided, however, that in the case of:

(i) any Rate Period which commences on a date other than a Settlement Date or
which commences prior to the Agent receiving at least two (2) Business Days
notice thereof, or

(ii) any Rate Period relating to a Portion of Investment which is less than
$2,000,000,

the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the declaration or automatic occurrence of Termination Date
pursuant to Section 8.2 shall be an interest rate equal to the Default Rate in
effect on such day.”

(b) The definition of “Commitment Termination Date” in Section 1.1 of the
Transfer Agreement is hereby amended and restated in its entirety as follows:

“Commitment Termination Date: The earlier of (i) January 18, 2013, or such later
date to which the Commitment Termination Date may be extended by the SPV, the
Agent, the Class Agents and some or all of the Alternate Investors (in their
sole discretion) and (ii) the date set forth in the Required Amendment Condition
Notice as the Commitment Termination Date.”

(c) A new defined term, “Required Amendment Condition Notice,” is hereby added
to Section 1.1 of the Transfer Agreement, in alphabetical order, as follows:

“Required Amendment Condition Notice: Written notice delivered to the SPV by the
Agent setting forth the Commitment Termination Date, in accordance with clause
(ii) of the definition thereof, at any time following the latest to occur of
(i) delivery to the Agent of final audit results for the period ending
December 31, 2011 of the SPV and Servicer under this Agreement and the
transactions contemplated hereby (the “Audit Results”), (ii) a determination by
the Agent, in its commercially reasonable discretion, that, had the Audit
Results been available prior to January 20, 2012, the Agent and the Investors
would have require modification

 

2



--------------------------------------------------------------------------------

to one or more provisions of this Agreement in order for the Investors to agree
to extend the Commitment Termination Date to January 18, 2013 (the “Required
Modifications”), (iii) delivery by the Agent and the Investors to the other
parties to this Agreement of an amendment to this Agreement which amendment
reflects the Required Modifications (the “Required Amendment”) and (iv) the
failure by any of the SPV, the Originator, the Seller or the Servicer to execute
and deliver the Required Amendment or for the Performance Guarantor to consent
to the Required Amendment, in each case, within ten (10) Business Days following
delivery to each of them of a draft of the Required Amendment. For the avoidance
of doubt, the SPV, the Seller, the Originator and the Servicer each acknowledges
and agrees that (1) the SPV requested the Investors to agree to extend the
Commitment Termination Date to January 18, 2013 prior to the date that the Agent
and the Investors received the Audit Results, which is otherwise a condition to
any agreement by the Investors to extend the Commitment Termination Date,
(2) the Investors have agreed to extend the Commitment Termination Date to
January 18, 2013 in reliance upon the provisions of this definition, including
without limitation, the ability of the Agent on behalf of the Investors, to
deliver the Required Amendment Condition Notice and thereby cause the Commitment
Termination Date to occur and (3) they have each agreed to, and been advised by
counsel as to the consequences of such agreement and of the delivery of the
Required Amendment Condition Notice.”

(d) Subclause (C) of clause (ii) of the definition of Eligible Receivable
contained in Section 1.1 of the Transfer Agreement is hereby amended and
restated as follows:

“(C) which according to the Contract related thereto, is required to be paid in
full within 60 days of the original billing date therefor;”

(e) The definition of “Revolving Credit Agreement” contained in Section 1.1 of
the Transfer Agreement is hereby amended and restated in its entirety as
follows:

“Revolving Credit Agreement: The Third Amended and Restated Five-Year Revolving
Credit Agreement, dated September 21, 2011, by and among the Originator, the
Performance Guarantor, the Lenders from time to time parties thereto, U.S. Bank
National Association, Bank of America, N.A., PNC Bank, National Association,
Wells Fargo Bank, National Association, JPMorgan Securities LLC, Wells Fargo
Securities, LLC and JPMorgan Chase Bank, National Association as such agreement
exists as of September 21, 2011 without giving effect to any amendment,
modification, waiver, replacement or supplement thereto that is not consented to
in writing by each Class Agent.”

(f) Section 3.2 of the Transfer Agreement is hereby deleted in its entirety.

(g) Section 6.1(a)(vi)(C) is hereby amended by adding the following language to
the end of such subclause, immediately prior to the period:

“with respect to the SPV”.

(h) Section 6.1(b) of the Transfer Agreement is hereby amended and restated in
its entirety as follows:

 

3



--------------------------------------------------------------------------------

“(b) Conduct of Business; Ownership. Each of the SPV and the Servicer shall
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly organized, validly existing and in good
standing as a domestic limited liability company in its jurisdiction of
organization. The SPV shall maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted. The Servicer
shall maintain all requisite authority to conduct its business in each
jurisdiction where failure maintain such authority would reasonably be expected
to have a Material Adverse Effect with respect to the Servicer. The SPV shall at
all times be a wholly-owned Subsidiary of the Seller.”

(i) Section 6.3 of the Transfer Agreement is hereby amended and restated in its
entirety as follows:

“Section 6.3 Financial Covenants.

(a) Leverage Ratio. During the term of this Agreement, unless the Agent shall
otherwise consent in writing, the Originator and the Performance Guarantor each
hereby agrees with the Alternate Investor and the Agent to maintain a Leverage
Ratio (as defined in the Revolving Credit Agreement) in accordance with the
provisions of Section 6.20 of the Revolving Credit Agreement.

(b) Consolidated Net Worth. During the term of this Agreement, unless the Agent
shall otherwise consent in writing, the Originator and the Performance Guarantor
each hereby agrees with the Alternate Investor and the Agent to maintain a
positive Consolidated New Worth (as defined in the Revolving Credit Agreement)
in accordance with the provisions of Section 6.21 of the Revolving Credit
Agreement.

(c) For the purposes of subsections (a) and (b) of this Section, all defined
terms used in Sections 6.20 and 6.21 of the Revolving Credit Agreement and in
any defined terms included in any such defined terms shall have the meanings
given to such defined terms in the Revolving Credit Agreement.”

(j) Section 8.1(s) of the Transfer Agreement is hereby amended and restated in
its entirety as follows:

“(s) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any assets of the SPV, the Seller or the
Originator and such lien shall not have been released within five (5) Business
Days, or the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the SPV,
the Seller or the Originator, such lien shall not have been released within five
(5) Business Days and, if such lien is against the assets of the Seller or the
Originator, such lien would reasonably be expected to result in liability to the
Seller or the Originator, as applicable, in excess of $25,000,000; or”

 

4



--------------------------------------------------------------------------------

(k) Section 9.2(a)(i) of the Transfer Agreement is hereby amended by adding the
following provision to the end of such section, immediately preceding the
semicolon:

“; provided, that any such demand shall be made in good faith (and not on an
arbitrary and capricious basis) and consistent with similarly situated customers
of the applicable Person after consideration of factors as such Person
determines in its sole discretion to be reasonably relevant”.

(l) Section 9.2(b) of the Transfer Agreement is hereby amended by adding the
following provision to the end of such section, immediately preceding the
period:

“; provided, that any such demand shall be made in good faith (and not on an
arbitrary and capricious basis) and consistent with similarly situated customers
of the applicable Person after consideration of factors as such Person
determines in its sole discretion to be reasonably relevant”.

(m) Section 11.8 of the Transfer Agreement is hereby amended by adding a new
subsection (g) as follows:

“(g) Notwithstanding any other provision of this Agreement to the contrary, any
Investor may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, such Investor’s interest
in the Net Investment and any rights to payment of Yield) under this Agreement
and any other Transaction Document to secure obligations of such Investor to a
Federal Reserve Bank, without notice to or consent of the SPV or the
Administrative Agent or any other party; provided that no such pledge or grant
of a security interest shall release an Investor from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Investor as a
party hereto.”

(n) Schedule II (Specified Ineligible Receivables) of the Transfer Agreement is
hereby replaced with Schedule II to this Amendment.

(o) Schedule 4.1(r) is here by amended by deleting the lockbox and deposit
account at U.S. Bank National Association, Lockbox Number #952418 and Deposit
Account Number #199380226746.

(p) Schedule 6.3 (Financial Covenants) of the Transfer Agreement is hereby
deleted.

(q) Exhibit F to the Transfer Agreement is hereby deleted and replaced with
Exhibit F to this Amendment.

(r) Exhibit K to the Transfer Agreement is hereby deleted and replaced with
Exhibit K to this Amendment.

 

5



--------------------------------------------------------------------------------

SECTION 4. Effective Date. This Amendment shall become effective as of the date
(the “Effective Date”) that is the later of the date (i) that the Agent shall
have received counterparts hereof duly executed by each of the parties hereto
and (ii) on which Bank of America, N.A., shall have received from the SPV, by
wire transfer in immediately available funds a fully earned and non-refundable
renewal fee equal to $50,000.

SECTION 5. Representations and Warranties. Each of the Originator, the SPV, the
Seller and the Servicer hereby certifies that, subject to the effectiveness of
this Amendment, each of the representations and warranties set forth in the Sale
Agreement, the Purchase Agreement and the Transfer Agreement is true and correct
on the date hereof, as if each such representation and warranty were made on the
date hereof.

SECTION 6. Sale Agreement, Purchase Agreement and Transfer Agreement Each in
Full Force and Effect as Amended. Except as specifically amended hereby, each of
the Sale Agreement, the Purchase Agreement and the Transfer Agreement shall
remain in full force and effect. All references to each of the Sale Agreement,
the Purchase Agreement and to the Transfer Agreement shall be deemed to mean the
Sale Agreement, the Purchase Agreement or the Transfer Agreement, as applicable,
as modified hereby. The SPV and the Seller agree to be bound by the terms and
conditions of the Sale Agreement, as amended by this Amendment, as though such
terms and conditions were set forth herein. The Seller and the Originator agree
to be bound by the terms and conditions of the Purchase Agreement, as amended by
this Amendment, as though such terms and conditions were set forth herein. The
parties hereto agree to be bound by the terms and conditions of the Transfer
Agreement, as amended by this Amendment, as though such terms and conditions
were set forth herein.

SECTION 7. Consent of Performance Guarantor. The Performance Guarantor hereby
consents to the amendments to the Sale Agreement, the Purchase Agreement and to
the Transfer Agreement set forth in this Amendment.

SECTION 8. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment. This Amendment shall become effective upon the Agent’s
receipt of counterparts of this Amendment, duly executed by all parties hereto
(including the Performance Guarantor).

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment may not be amended or otherwise modified except as provided
in the Sale Agreement, the Purchase Agreement and the Transfer Agreement.

 

6



--------------------------------------------------------------------------------

(d) Any provision in this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

UNITED STATIONERS RECEIVABLES, LLC By:   /s/ Robert J. Kelderhouse

Name: 

Title:

 

Robert J. Kelderhouse

Vice President, Treasurer

 

UNITED STATIONERS SUPPLY CO., as Originator By:   /s/ Robert J. Kelderhouse

Name: 

Title:

 

Robert J. Kelderhouse

Vice President, Treasurer

 

UNITED STATIONERS FINANCIAL SERVICES LLC, as Seller and as Servicer By:   /s/
Robert J. Kelderhouse

Name: 

Title:

 

Robert J. Kelderhouse

Vice President, Treasurer

[signatures continued on next page]



--------------------------------------------------------------------------------

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as an Alternate Investor and Agent

By:   /s/ Christopher Haynes

Name: 

Title:

 

Christopher Haynes

Vice President

[signatures continued on next page]



--------------------------------------------------------------------------------

Acknowledged and consented to by:

 

UNITED STATIONERS INC.,

as the Performance Guarantor

By:   /s/ Robert J. Kelderhouse

Name: 

Title:

 

Robert J. Kelderhouse

Vice President, Treasurer

[end of signatures]



--------------------------------------------------------------------------------

SCHEDULE II

Specified Ineligible Receivables

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**

**



--------------------------------------------------------------------------------

Exhibit F

Form of Servicer Report

[see attached]



--------------------------------------------------------------------------------

EXHIBIT F

Form of Servicer Report

United Stationers Supply Co.

Receivables Purchase Agreement dated March 3, 2009

Monthly Report for the Month Ended (Month), (Year)

 

A. Portfolio Information:

  

        

 

 

    

Previous Months Ending Gross Receivables Balance:

  

        Email to:            

 

 

    

plus:

   Sales (excluding advertising)            Judith.E.Helms@baml.com   

plus:

   Advertising Sales            Alexander.Petrov@baml.com   

minus:

   Collections            Christopher.Haynes@baml.com   

minus:

   Advertising Credits         

minus:

   Damaged/Defective         

minus:

   Wrong Item/Quantity         

minus:

   Customer Cancellation         

minus:

   Net EFT Discounts (VCD’s)         

minus:

   Other Dilution         

minus:

   Other (Net of write-offs and recoveries)      Unadjusted =         

minus:

   Write-offs         

plus:

   Recoveries             Adjust for rounding                  

 

 

        Adjusted Gross Receivables Balance:       —                 

 

 

    

B. Summary Aging Schedule (excludes Advertising A/R)

  

         Current             1-30 days past due             31-60 days past due
            61-90 days past due             91+ days past due            
Deferred A/R             Disputed A/R                  

 

 

        Ending Gross Receivables Balance                  

 

 

    

C. Calculation of Eligible Receivables:

  

     

From A:

   Ending Gross Receivables Balance (from Aging)       —        

Less:

   Receivables > 60 days past due       —        

Less:

   Notes         

Less:

   Disputed A/R         

Less:

   Original Due Date Greater than 60 Days         

Less:

   Receivables that correspond to obligors that are excluded or credit
controlled (“Slow Pays”)         

Less:

   Cross Aging 25%         

Less:

   Advertising A/R         

Less:

   Designated Obligors         

Less:

   Receivables of Bankrupt Obligors         

Less:

   Government Receivables         

Less:

   Foreign         

Less:

   Affiliated Receivables (Intercompany)         

Less:

   AR Balances Specifically Reserved         

Less:

   Less Specified Ineligible Receivables         

Less:

   Contras (net of contras for Excess Concentration accounts)         

Less:

   National Accounts Rebates Reserve         

Less:

   VCD/DBP Reserve         

Less:

   EFT Rebate Reserve         

Less:

   Independent Edge         

Less:

   LPR Rebate Reserve         

Less:

   PIR Rebate Reserve         

Add:

   Other Rebates         

Less:

   Other miscellaneous                  

 

 

        Eligible Receivables:                  

 

 

    

 

D. Excess Concentration Computation:

                                                     Customer    Corporate   
Eligible    Accrued             Notes/Deferred      Adjusted    Applicable   
Concentration    Excess             Rating    Receivables    Rebate Bal     
Contra      already Counted      Receivables    Percentage    Limit   
Concentration         N/R                           —            BBB/Stable   
                       —            A+/Stable                           —     
      B-/Stable                           —            A/Negative               
           —            N/R                           —            BBB+/Stable
                          —            N/R                           —        
   N/R                           —            N/R                           —  
           

 

  

 

 

    

 

 

    

 

 

    

 

  

 

     

 

 

                —           —           —                    —              

 

  

 

 

    

 

 

    

 

 

    

 

  

 

     

 

 

 

 

Obligor Rating    Allowable Concentration  

 

  

 

 

  AA-/Aa3 or better      10.00 %  A/A2 or better      10.00 % 
BBB+/Baa1 or better      9.00 %  BBB-/Baa3 or better      6.75 %  <IG or Private
     4.05 % 



--------------------------------------------------------------------------------

 

E. Calculation of Net Receivables Balance:

        

From C:     Eligible Receivables (“ER”):

        —         Calculation of Aggregate Reserves %

minus:         Excess Concentrations

        —         Dilution Percentage      

 

 

    

Aggregate Receivables Balance:

        —         Dynamic Loss Reserve      

 

 

              Minimum Reserve

F. Calculation of Available Funding Amount

         Yield Reserve          From E:     Net Receivables Balance (“NRB”):   
   $     —         Aggregate Reserves

less:             Required Reserves (net of Servicing Reserve)

      $ —         Servicing Fee Reserve

Less Servicing Reserve

      $ —              

 

 

    

Maximum Invested Amount:

              

 

 

    

Available Eligible Receivables

   $     —                    

 

G. Compliance:

         

Dilution Ratio

         

- Three month rolling average (Actual Dilution/Sales)

                    Funding Event        Term Event   

Three month rolling average Dilution Ratio

          7.5 %      8.25 %     Exception Funding Period     NO           
Termination Event > ?     NO        

Delinquency Ratio

         

- Three month rolling average (60+ Disputed Receivables /Total Receivables)

         

Three month rolling average Delinquency Ratio

          5.5 %      6.25 %     Exception Funding Period     NO           
Termination Event > ?     NO        

Default Ratio

         

- Three month rolling average (61-90 dpd + actual write-offs, conversions to
notes, and transfers to the bad debt ledger prior to the default proxy /Sales 3
mos prior) \ Three month rolling Default Ratio

          1.75 %      2.25 %     Exception Funding Period     NO           
Termination Event > ?     NO        

DSO Trigger

         

91 * (Unpaid Balance of Receivables / 3mths aggregate sales)

         

DSO Trigger

          50        60       Exception Funding Period     NO           
Termination Event > ?     NO        

Purchaser Interest < 100%

             Aggregate Capital Outstanding (C)     —              Aggregate
Reserves (AR)     —              Net Receivables Balance (NRB)     —          
   C/(NRB-AR)           Compliance?     Yes        

H. Calculation of Funding:

         

Available Funding

         

Current Outstanding

       0        

Requested Increase/(Decrease)

       0             

 

 

      

Total Outstanding

                   0             

 

 

              0                0             

 

 

              0             

 

 

                     

 

 

      

TOTAL OUTSTANDING INVESTED AMOUNT

       0             

 

 

      

 

Signed by:                              Date:         Title: VP & Treasury      



--------------------------------------------------------------------------------

Exhibit K

Form of Compliance Certificate

To: Bank of America, National Association, as Agent

This Compliance Certificate (the “Certificate”) is furnished pursuant to
Section 6.1(a)(iii) of that certain Transfer and Administration Agreement dated
as of March 3, 2009 as it may be amended or otherwise modified from time to time
(as so amended or modified, the “Agreement”) by and among United Stationers
Receivables, LLC, an Illinois limited liability company (the “SPV”), United
Stationers Supply Co., an Illinois corporation, United Stationers Financial
Services LLC, an Illinois limited liability company (the “Servicer”), , Bank of
America, National Association, a national banking association, as Agent and as
an Alternate Investor, a. Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected (Treasurer or CFO) of the Performance Guarantor and
(Treasurer or President) of the SPV.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, detailed review of the transactions and conditions
of the SPV, the Seller, the Servicer and the Performance Guarantor during the
accounting period covered by the attached financial statements.

3. The examinations described in Paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or Potential Termination Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth in Paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, including the
financial covenants in Section 6.3 of the Agreement, all of which data and
computations are true, complete and correct and have been prepared in accordance
with GAAP.

5. Described below are the exceptions, if any, to Paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the SPV or the Performance Guarantor has taken, is
taking, or proposes to take with respect to each such condition or event:

 

K-1



--------------------------------------------------------------------------------

6. As of the date hereof, the jurisdiction of organization of the SPV is the
State of Illinois, the place where the SPV is “located” for the purposes of
Section 9-307 of the UCC is the State of Illinois, and the SPV has not changed
its jurisdiction of organization or its “location’ for the purposes of
Section 9-307 of the UCC since the date of the original Agreement.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements as of [            ] delivered
with the Certificate in support hereof, are made and delivered this [        ]
day of [            ], 201[    ].

 

UNITED STATIONERS, INC. By:     Name:   Title:  

 

UNITED STATIONERS RECEIVABLES, LLC By:     Name:   Title:  

 

K-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE1

Schedule of Compliance as of             ,              with Section 6.3 of the
Agreement.

A. LEVERAGE RATIO Section 6.3(a) (calculated as of [last day of most recently
ended fiscal quarter]

 

(1) Consolidated Funded Indebtedness

     

(a) Consolidated Indebtedness for borrowed money

      $                    

(b) Undrawn amount of all standby Letters of Credit2

     +       $                    

(c) Principal component of all Capitalized Lease Obligations

     +       $                    

(d) Off-Balance Sheet Liabilities

     +       $                    

(e) Disqualified Stock

     +       $                    

(f) Sum of (a) through (e), inclusive

      $                    

(2) Consolidated EBITDA

     

(a) Consolidated Net Income

      $                    

(b) Consolidated Interest Expense

     +       $                    

(c) Taxes

     +       $                    

(d) Depreciation

     +       $                    

(e) Amortization

     +       $                    

(f) Losses attributable to equity in Affiliates

     +       $                    

 

1 

Capitalized terms used on this Schedule I to Compliance Certificate shall have
the meanings given such terms in the Revolving Credit Agreement.

2 

Exclude (i) up to $10,000,000 of Letters of Credit supporting worker’s
compensation obliagtions and (ii) all Letters of Credit supporting indebtednes
identified in clauses (a) through (e), inclusive, of this Section A.(1).

 

K-3



--------------------------------------------------------------------------------

 

(g) Non-cash charges related to employee compensation

     +       $                    

(h) Extraordinary non-cash or nonrecurring non-cash charges or losses

     +       $                    

(i) Extraordinary non-cash or nonrecurring non-cash gains

     –       $                    

(j) Consolidated EBITDA

     =       $                    

(3) Leverage Ratio (Ratio of (1) to (2))

                to 1.00   

(4) State whether the Leverage Ratio exceeded 3.503 to 1.00

        Yes/No   

B. CONSOLIDATED NET WORTH Section 6.3(b)

State whether, on any day during the most recently ended fiscal quarter, the
Originator’s or the Performance Guarantor’s Consolidated Net Worth was less than
(i) $600,000,000, minus (ii) write-downs of goodwill and intangibles and
non-cash pension adjustments and, to the extent permitted under the Agreement,
dividends or repurchases or redemptions of its capital stock, all to the extent
deducted from Consolidated Net Worth on or after July 1, 2011 plus (iii) fifty
percent (50%) of the sum of Consolidated Net Income (if positive) calculated
separately for each fiscal quarter commencing with the fiscal quarter ending on
June 30, 2011 plus (iv) 50% of net cash proceeds resulting from issuances of
USI’s or any Subsidiary’s capital stock at any time from and after the
Restatement Effective Date.

 

(1) Originator:

     Yes/No   

 

(2) Performance Guarantor:

     Yes/No   

 

3 

The Leverage Ratio may be increased to 3.75 after a Permitted Acquisition occurs
for the first three (3) fiscal quarters (inclusive of the fiscal quarter in
which a Permitted Acquisition occurs) ending immediately after such Permitted
Acquisition, subject to the proviso set forth in Section 6.20 of the Credit
Agreement.

 

K-4